Citation Nr: 0634050	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss



REPRESENTATION

Veteran represented by: The Disabled American Veterans



ATTORNEY FOR THE BOARD  

J. Horrigan, Counsel  




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Impaired hearing will be considered to be a disability by VA 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The service medical records show that on separation 
examination the pertinent finding was loss of hearing in the 
right ear.  No audiology test accompanied the finding. 

After service, on VA audiological examinations in August 
2002, January 2005, and April 2005, the speech recognition 
scores in the right ear were 88 percent, 94 percent, and 94 
percent, respectively.  

Because the speech recognition score in the right ear was 88 
percent in August 2002, indicative of hearing impairment 
under 38 C.F.R. § 3.385, conflicts was the subsequent speech 
recognition scores in the right ear of 94 percent in 2005, 
essential normal hearing, a reexamination is necessary to 
address the inconsistency. 
Accordingly, the case is REMANDED for the following action.

1. Schedule the veteran for a VA audiology 
examination to determine whether the 
veteran has hearing impairment under 
38 C.F.R. § 3.385.  The claims file must 
be made available to the examiner for 
review.

If impaired hearing under 38 C.F.R. 
§ 3.385 is not shown, the examiner is 
asked to explain the inconsistencies in 
the prior audiological tests, pertaining 
the speech recognition scores in the right 
ear of 88 percent in 2002 and 94 percent 
in 2005.  

2. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case, and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


 Department of Veterans Affairs


